Citation Nr: 1741120	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-20 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a lung disorder, to include as secondary to service-connected fragment wounds to the abdomen with splenectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971.  His awards and decorations include the Purple Heart and Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of that proceeding is associated with the record.

The Board notes that additional VA medical records have been associated with the claims file since the May 2014 supplemental statement of the case (SSOC). However, as discussed below, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records on remand.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has advanced multiple theories of entitlement in support of his claim.  Specifically, hr has contended that he has a current lung disorder that had its onset during service, as evidenced by the fact that he experienced symptoms such as shortness of breath, fatigue, and fever therein.  See, e.g., April 2010 statement in support of claim; July 2012 substantive appeal.  He has also asserted that his current lung disorder is related to in-service respiratory treatments, surgery for multiple fragment wounds with perforated spleen, a left lung pleural effusion, and pneumonia.  See, e.g., April 2010 statement in support of claim; July 2012 substantive appeal.  Moreover, the Veteran has claimed that his lung disorder is secondary to his service-connected fragment wounds to the abdomen with splenectomy.  See, e.g., January 2014 statement in support of claim. 

The Veteran was afforded a VA examination in June 2010 during which the examiner diagnosed him with asthma and hypersensitivity pneumonitis.  The examiner opined that the Veteran's current respiratory problems were not caused by, a result of, or aggravated by his injuries and treatment during service.  In so finding, she stated that the Veteran's current respiratory problems had their onset years after his separation from service and noted that an in-service chest x-ray revealed that his left pleural lung effusion had resolved.  She further stated that outside physicians had attributed the Veteran's hypersensitivity pneumonitis to occupational hazards from possibly contaminated water. 

In a July 2010 addendum opinion, the examiner opined that the Veteran's asthma was not aggravated by his service.  In so finding, she stated that the Veteran's asthma was noted at his entry into service.  She further stated that the current severity of the Veteran's asthma was due solely to the natural progression of the condition and that there was no indication that his military service would have caused a permanent aggravation.

The examiner also opined that the Veteran's asthma did not cause or aggravate his hypersensitivity pneumonitis.  Rather, she stated that the Veteran's hypersensitivity pneumonitis was solely due to the natural progress of the condition and more likely than not due to other factors unrelated to his asthma.  In so finding, she stated that it had been suggested that the Veteran's hypersensitivity pneumonitis was due to chemical irritation from his post-service employment or secondary to bird exposure, but there had not been a consensus of opinions. 

The Veteran was afforded an additional VA examination in December 2013 during which the examiner diagnosed him with asthma and hypersensitivity pneumonitis status post left lung transplant for severe interstitial lung damage.  The examiner opined that the Veteran's asthma did not cause or aggravate his hypersensitivity pneumonitis.  She further opined that the Veteran's service-connected abdominal fragment wounds with splenectomy did not cause or aggravate his current respiratory condition.  In so finding, she stated that hypersensitivity pneumonitis is not caused by lung damage from shrapnel or infections.  She also stated that there was nothing in the current medical literature to support that a previous gunshot wound, splenectomy, or immunosuppressive drugs would cause or aggravate hypersensitivity pneumonitis.  In addition, she identified several possible causes for hypersensitivity pneumonitis, which included exposure to birds and airborne contaminants.  

In rendering her July 2010 and December 2013 opinions, the VA examiner indicated that the Veteran's asthma was documented on his enlistment examination.  The record reflects that the Veteran reported a history of chronic or frequent colds, hay fever, asthma, and a chronic cough on a September 1969 pre-induction report of medical history.  In addition, a military physician noted that there was questionable asthma under the summary of defects and diagnoses section of the report.  However, no respiratory disorders were noted on the Veteran's September 1969 pre-induction examination.  Moreover, a March 1970 notation on the pre-induction examination report indicated that no disqualifying defects or communicable diseases were noted.  Based on the foregoing, it cannot be said that asthma was noted at the time of the Veteran's entry into service.  As such, the Veteran is presumed to have been in sound condition at entry into service.  38 U.S.C.A. § 1111 (West 2016); 38 C.F.R. § 3.304(b) (2016).  In order to rebut this presumption, it must be shown with clear and unmistakable evidence that the disorder preexisted service and was not aggravated by service.  Id.  In this case, the VA medical opinions of record regarding the Veteran's asthma do not adequately address these standards. 

In addition, the VA examiner provided insufficient supporting rationale for her opinions regarding service connection on a secondary basis.  In particular, the examiner did not address the Veteran's contention that his immune system was compromised due to his service-connected fragment wounds to the abdomen with splenectomy.  Moreover, the examiner's statements regarding the Veteran's post-service exposure to birds and occupational hazards were speculative in nature.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).

The Board does acknowledge that the Veteran submitted a November 2012 medical statement from a VA pulmonologist, Dr. S.D. (initials used to protect privacy), in which he opined that the Veteran's advanced lung disease was as likely as not related to his service-connected spleen condition.  However, Dr. S.D. provided no supporting rationale for his opinion.  

For these reasons, the Board finds that a remand is necessary to obtain an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Furthermore, during the June 2017 Board hearing, the Veteran testified that he was transferred from the 25th Evacuation Hospital to an Air Force medical facility where he received pulmonary treatments.  See June 2017 Board hearing transcript, at 7.  The record reflects that the AOJ requested the Veteran's clinical records from the 12th Evacuation Hospital, 249th General Hospital, and the Naval Hospital in Great Lakes, Illinois.  However, it is unclear whether clinical records were requested from the Air Force medical facility identified during the June 2017 Board hearing.  On remand, the AOJ should ensure that all proper development has been accomplished to obtain any available clinical records.   

The Board also notes that the Veteran's service personnel records are not associated with the claims file.  As these records may contain relevant evidence, on remand the AOJ should obtain a complete copy of the Veteran's military personnel records.  

Moreover, during the June 2017 Board hearing, the Veteran testified that he started receiving VA medical treatment in approximately 2005.  In addition, on an April 2009 Social Security Administration (SSA) disability report, the Veteran reported that he first visited the Milwaukee VA Medical Center (VAMC) in April 2006.  However, the VA medical records currently associated with the claims file are limited to records dated after April 2007.  The Board also notes that an April 2017 report of hospitalization shows that the Veteran was hospitalized for dyspnea at the Madison VAMC in March 2017.  However, the underlying treatment records are not associated with the claims file.  Therefore, the AOJ should obtain any outstanding VA medical records.  

In addition, during the June 2017 Board hearing, the Veteran testified that he received treatment at the Mercury Clinic in Fond du Lac, Wisconsin.  However, these records do not appear to be associated with the claims file.  Therefore, on remand, the AOJ should attempt to obtain any outstanding private treatment records.    

Lastly, the Board notes that additional VA medical records have been associated with the claims file since the May 2014 SSOC.  The Veteran and his representative have not submitted a waiver of the AOJ's initial consideration of the evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a lung disorder.  A specific request should be made for authorization to obtain records from the Mercury Clinic in Fond du Lac, Wisconsin, identified during the June 2017 Board hearing. 
After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records dated prior to April 2007; from the Milwaukee VAMC dated from March 2014 to the present; and from the Madison VAMC dated from September 2015 to the present.

2.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.  

3.  The AOJ should request that the Veteran provide the name of the Air Force medical facility identified during the June 2017 Board hearing (where he was transferred to from the 25th Evacuation Hospital).  The AOJ should then take appropriate steps to obtain any available clinical or inpatient treatment records pertaining to treatment for a respiratory disorder. 

If any requested records are not available, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

4.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's lung disorders.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current lung disorders.  

For each diagnosis identified, the examiner should state whether the disorder clearly and unmistakably preexisted the Veteran's active duty service.

If so, the examiner should state whether there was an increase in the severity of the preexisting lung disorder during service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

For each diagnosis that did not clearly and unmistakably preexist service, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include the in-service surgery for multiple fragment wounds with perforated spleen, the left lung pleural effusion, and any symptomatology therein.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was either caused by or aggravated by the Veteran's service-connected fragment wounds to the abdomen with splenectomy.

In rendering this opinion, the examiner should address the November 2012 medical statement from Dr. S.D. and the Veteran's contention that his lung disorder is due to a compromised immune system from his service-connected fragment wounds to the abdomen and splenectomy.  

The examiner should also consider the following: 1) the July 2007 VA pulmonary biopsy; 2) the September 2007 VA pulmonary record that noted a repeat hypersensitivity panel was negative for exposure to birds; 3) the September 2007 VA pulmonary record that noted an industrial medicine physician reported that the process used by the Veteran's employer would ordinarily prevent significant contamination with MAI; 4) the November 2007 VA pulmonary record that noted cultures were negative for MAI; and 5) the VA examination findings and opinions of record, including the June 2010 VA examination, July 2010 VA medical opinion, and December 2013 VA examination.  
 
(The term "clear and unmistakable" means that the evidence is undebatable.) 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of additional evidence.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



